DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
 	Applicant argued in the remark page 8 that  Chen does not disclose sending, by the base station, security request information of the UE and the security-processed target data to a core network device after the security- processed target data having been received; and receiving, by the base station, security response information returned by the core network device, wherein the security response information comprises  security parameter information for the UE and comprises security-deprocessed target data, wherein the security-deprocessed target data is obtained by the core network device by applying a security-deprocess to the security-processed target data. 

  	Examiner respectfully disagrees, Chen discloses sending, by the base station, security request information of the UE to a core network device after the security-processed target data having been received [ fig.2,  par 0103 201, the WLAN node (i.e. the base station ) sends a key request message  (i.e. security request information )carrying the identifier of the UE to a network element equipment/BSC , i.e. core network device, in a mobile communication network  after receiving the identifier, i.e. security processed target data,  of the UE to the eNB  )]; and 
	receiving, by the base station, security response information returned by the core network device, wherein the security response information comprises security parameter information for the UE [0104, 202, the WLAN node receives a derivation key (i.e. security response information) corresponding to the identifier of the UE, sent by the network element equipment (i.e. core network device)];) 
	Chen does not explicitly disclose receiving, by the base station, security response information returned by the core network device,wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm.
  	 However, Vialen discloses  receiving, by the base station, security response information returned by the core network device (par 0020 at stage 505, the mobile switching center , i.e. core network device , sends a SECURITY MODE COMMAND message to the serving radio network controller, i.e. the base station , in which it used ciphering key CK, i.e. security response , integrity key IK, and the set of permissible UIAs and UEAs, the network decides the set of UMTS Integrity Algorithms UIAs and UMTS Encryption Algorithms UEAs from which the UIA and UEA for this connection has to be selected 504   ),wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm ( par 0021-0022 A first integrity protected message SECURITY MODE COMMAND 507 is sent through the radio interface from the serving radio network controller to the mobile station. The message includes the selected UIA and UEA together with the UE FRESH parameter, i.e. the security parameter information, to be used).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing a derivation key corresponding to the identifier of the user equipment of Chen , based on the teaching of informing the ciphering key by the core network for the mobile device via the serving Radio network Controller of Vialen, because doing so ensure the encrypted communication after Handover(Vialen, Abstract).


 				Claim Objections
Claims 5/7/14/20  are objected to because of the following informalities: 
As per claim 5, this claim recites the phrase “ and /or, it is confused what to consider during the examination. It could be only and, or only or.  It is not clear to the examiner should consider  the limitations of the both side the and phrase and or the or phrase. It examiner is considering the limitation of before the or Phrase.
  	As per claims 4/6/11/13/16/18/20, the phrase SI message. The abbreviation of the S1 would have been spell out.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims 1- 20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
 	As per claim 1/8/15, the phrase “ security –processed target data” and security -deprocessed  target data is  not clear to examiner in light of the specification, the light of the specification examiner is considering the ( data or identifier or key or ciphering key ) for examination purpose. 

 	As per claims 2-7,9-14, and 16-20, those claims are rejected based on the same rational set forth the claim1 and claim 8 and claim 15 respectively.

 	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2015/0082393 in view of Vialen et al US 2002/0066011. 

 	As per claim 1, Chen discloses a method, comprising: 
 	receiving, by a base station, security-processed target data from user equipment (UE) [ par 0095, fig. 2 , numeral 200 ,0102,the UE sends the identifier, i.e. security processed target data,  of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE sent by the UE], 
 	wherein the security-processed target data is target data having been processed by a security algorithm [ par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm];
 	 sending, by the base station, security request information of the UE to a core network device after the security-processed target data having been received [ fig.2,  par 0103 201, the WLAN node (i.e. the base station ) sends a key request message  (i.e. security request information )carrying the identifier of the UE to a network element equipment/BSC , i.e. core network device, in a mobile communication network  after receiving the identifier, i.e. security processed target data,  of the UE to the eNB  )]; and 
	receiving, by the base station, security response information returned by the core network device, wherein the security response information comprises security parameter information for the UE [0104, 202, the WLAN node receives a derivation key (i.e. security response information) corresponding to the identifier of the UE, sent by the network element equipment (i.e. core network device)];) 
	Chen does not explicitly disclose receiving, by the base station, security response information returned by the core network device,wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm.
  	 However, Vialen discloses  receiving, by the base station, security response information returned by the core network device (par 0020 at stage 505, the mobile switching center , i.e. core network device , sends a SECURITY MODE COMMAND message to the serving radio network controller, i.e. the base station , in which it informs the used ciphering key CK, i.e. security response , integrity key IK, and the set of permissible UIAs and UEAs, the network decides the set of UMTS Integrity Algorithms UIAs and UMTS Encryption Algorithms UEAs from which the UIA and UEA for this connection has to be selected 504   ),wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm ( par 0021-0022 A first integrity protected message SECURITY MODE COMMAND 507 is sent through the radio interface from the serving radio network controller to the mobile station. The message includes the selected UIA and UEA together with the UE FRESH parameter, i.e. the security parameter information, to be used).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing a derivation key corresponding to the identifier of the user equipment of Chen , based on the teaching of informing the ciphering key by the core network for the mobile device via the serving Radio network Controller of Vialen, because doing so ensure the encrypted communication after Handover(Vialen, Abstract).

	As per claim 2, Chen in view of Vialen discloses the method according to claim 1, the combination discloses wherein receiving, by the base station, the security-processed target data from the UE (Chen, par 0095, the UE sends the identifier of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE sent by the UE  and par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm ) comprises: receiving, by the base station, the security-processed target data from the UE through uplink non-access stratum (NAS) signaling or uplink radio resource control (RRC) signaling or uplink Media Access Control (MAC) layer signaling (Chen, par 0095 some radio source control (RRC) messages, or a non-access stratum (NAS)  and Vialen [0062] At stage 700 the mobile station sends an INITIAL DIRECT TRANSFER message (corresponding to message 502 in FIG. 5) to the core network via the serving radio network controller in the radio access network. The message consists of two main parts: a RRC part and a non-access stratum part ).   

 	As per claim 3, Chen in view of Vialen discloses the method according to claim 1, the combination discloses wherein the security-processed target data comprises NAS ciphered target data, or NAS integrity-protected target data, or NAS ciphered and NAS integrity-protected target data (Vialen, 0087 RRC_CONNECTION_SETUP_COMPLETE message the mobile station must save a copy of the encoded message in its memory until it receives the SECURITY_MODE_COMMAND message and has checked its integrity checksum ); or the security-processed target data comprises access stratum (AS) ciphered target data, or AS integrity-protected target data, or AS ciphered and AS integrity-protected target data (Chen discloses  par 0095, the UE sends the identifier of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE sent by the UE  and par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm).  

 	As per claim 4, Chen in view of Vialen discloses the method according to claim 1, wherein sending, by the base station, security request information of the UE to the core network device comprises: sending, by the base station, the security request information of the UE to the core network device by using an uplink Si message ( Vialen discloses 0011,The input parameters for calculating the MAC-I are the actual signaling message (after encoding) to be sent, a secret integrity key, a sequence number COUNT-I for the message to be integrity protected, a value indicating the direction of transmission, i.e. whether the message is sent in uplink (from the user terminal to the network)).

 	As per claim 5, Chen in view of Vialen discloses the method according to claim 1, the combination discloses wherein sending, by the base station, security request information of the UE to the core network device comprises: sending, by the base station, an identification of the UE and/or NAS security-processed target data to the core network device (Vialen [0005] In the UMTS, the RRC layer offers services to higher layers i.e. to a non access stratum NAS via service access points which are used by the higher protocols in the user terminal side and by the Iu RANAP (Radio Access Network Application Part) protocol in the UTRAN side. All higher layer signaling (mobility management, call control, session management, etc.) is encapsulated into RRC messages for transmission over the radio interface); or sending, by the base station, an identification of the UE and/or AS security-processed target data to the core network device (Chen discloses  par 0095, the UE sends the identifier of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station) receives an identifier of a UE  (i.e. an identification of the UE )sent by the UE  and par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm).  

 	As per claim 6, Chen in view of Vialen discloses the method according to claim 1, the combination discloses wherein receiving, by the base station, the security response information returned by the core network device comprises: receiving, by the base station, the security response information returned by the core network device by using a downlink S1 message ( Vialen, par 0011 downlink (from the network to the user terminal) direction, and a random number (FRESH) generated by the network. COUNT-I is composed of a short sequence number SN and a long sequence number called hyper frame number HFN. Only the short sequence number is normally sent with the message; the HFN is updated locally at each communicating party).

 	As per claim 7, Chen in view of Vialen discloses the method according to claim 1, the combination discloses wherein receiving, by the base station, the security parameter information in security response information returned by the core network device comprises: receiving, by the base station, a NAS security parameter of the UE returned by the core network device, wherein the NAS security parameter comprises a NAS ciphering key or a related parameter for generating a key and a NAS ciphering algorithm ( Vialen [0005] In the UMTS, the RRC layer offers services to higher layers i.e. to a non access stratum NAS via service access points which are used by the higher protocols in the user terminal side and by the Iu RANAP (Radio Access Network Application Part) protocol in the UTRAN side. All higher layer signaling (mobility management, call control, session management, etc.) is encapsulated into RRC messages for transmission over the radio interface. 
 ), and/or a NAS integrity protection key or a related parameter for generating a key and a NAS integrity protection algorithm; or receiving, by the base station, an AS security parameter of the UE returned by the core network device, wherein the AS security parameter comprises an AS ciphering key or a related parameter for generating a key and an AS ciphering algorithm, and/or an AS integrity protection key or a related parameter for generating a key and an AS integrity protection algorithm (Vialen [0063] When the serving radio network controller receives the message it stores the message 701 and forwards the payload part or the NAS part through the Iu interface to the core network 702. The core network responds with the normal SECURITY MODE COMMAND message 703. As in the previous example, the message authentication code MAC-I is computed to protect the message to be transmitted to the mobile station. The code is then added to the message. The message authentication code depends in a specified way on the message that it is protecting. Here computation is carried out using the following concatenated bit string as a MESSAGE parameter).

 	As per claim 8, Chen discloses an apparatus, comprising a memory, and a processor (par 0095, the UE ), wherein Page 3 of 13 KILPATRICK TOWNSEND 73192443 1Appl. No. 16/054,569Attorney Docket No.: 088963-1144924 Amdt. dated June 2, 2020 Response to Office Action of March 4, 2020 the memory is configured to store program code, and the processor is configured to invoke the program code stored in the memory to perform the following steps:
 	receiving, by a base station, security-processed target data from user equipment (UE) [ par 0095, fig. 2 , numeral 200 ,0102,the UE sends the identifier, i.e. security processed target data,  of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE sent by the UE], 
 	wherein the security-processed target data is target data having been processed by a security algorithm [ par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm];
 	 sending, by the base station, security request information of the UE to a core network device after the security-processed target data having been received [ fig.2,  par 0103 201, the WLAN node (i.e. the base station ) sends a key request message  (i.e. security request information )carrying the identifier of the UE to a network element equipment/BSC , i.e. core network device, in a mobile communication network  after receiving the identifier, i.e. security processed target data,  of the UE to the eNB  )]; and 
	receiving, by the base station, security response information returned by the core network device, wherein the security response information comprises security parameter information for the UE [0104, 202, the WLAN node receives a derivation key (i.e. security response information) corresponding to the identifier of the UE, sent by the network element equipment (i.e. core network device)];) 
	Chen does not explicitly disclose receiving, by the base station, security response information returned by the core network device,wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm.
  	 However, Vialen discloses  receiving, by the base station, security response information returned by the core network device (par 0020 at stage 505, the mobile switching center , i.e. core network device , sends a SECURITY MODE COMMAND message to the serving radio network controller, i.e. the base station , in which it informs the used ciphering key CK, i.e. security response , integrity key IK, and the set of permissible UIAs and UEAs, the network decides the set of UMTS Integrity Algorithms UIAs and UMTS Encryption Algorithms UEAs from which the UIA and UEA for this connection has to be selected 504   ),wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm ( par 0021-0022 A first integrity protected message SECURITY MODE COMMAND 507 is sent through the radio interface from the serving radio network controller to the mobile station. The message includes the selected UIA and UEA together with the UE FRESH parameter, i.e. the security parameter information, to be used).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing a derivation key corresponding to the identifier of the user equipment of Chen , based on the teaching of informing the ciphering key by the core network for the mobile device via the serving Radio network Controller of Vialen, because doing so ensure the encrypted communication after Handover(Vialen, Abstract).


   	As per claim 9, Chen in view of Vialen discloses The apparatus according to claim 8, the combination discloses wherein receiving, by the base station, the security-processed target data from the UE comprises: receiving the security-processed target data from the UE through uplink NAS signaling or uplink RRC signaling or uplink MAC layer signaling (Vialen  discloses 0011,The input parameters for calculating the MAC-I are the actual signaling message (after encoding) to be sent, a secret integrity key, a sequence number COUNT-I for the message to be integrity protected, a value indicating the direction of transmission, i.e. whether the message is sent in uplink (from the user terminal to the network)).).


 	As per claim 10, Chen in view of  Vialen  discloses the apparatus according to claim 8, the combination discloses wherein the security-processed target data comprises NAS security-ciphered target data, or NAS integrity-protected target data, or NAS ciphered and NAS integrity-protected target data (Vialen [0063] When the serving radio network controller receives the message it stores the message 701 and forwards the payload part or the NAS part through the Iu interface to the core network 702. The core network responds with the normal SECURITY MODE COMMAND message 703. As in the previous example, the message authentication code MAC-I is computed to protect the message to be transmitted to the mobile station. The code is then added to the message. The message authentication code depends in a specified way on the message that it is protecting. Here computation is carried out using the following concatenated bit string as a MESSAGE parameter ); or the security-processed target data comprises AS security-ciphered target data, or AS integrity-protected target data, or AS ciphered and AS integrity-protected target data ( (Chen discloses  par 0095, the UE sends the identifier of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE sent by the UE  and par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm).  

 	As per claim 11, Chen in view of  Vialen  discloses the apparatus according to claim 8, wherein the sending security request information of the UE to a core network device comprises: sending, by using an uplink Si message, the security request information of the UE to the core network device ( Vialen discloses 0011,The input parameters for calculating the MAC-I are the actual signaling message (after encoding) to be sent, a secret integrity key, a sequence number COUNT-I for the message to be integrity protected, a value indicating the direction of transmission, i.e. whether the message is sent in uplink (from the user terminal to the network)).

 	As per claim 12, Chen in view of Vialen discloses the apparatus according to claim 8, the combination discloses wherein sending, by the base station, security request information of the UE to the core network device comprises: sending an identification of the UE and/or NAS security-processed target data to the core network device ( Vialen [0005] In the UMTS, the RRC layer offers services to higher layers i.e. to a non access stratum NAS via service access points which are used by the higher protocols in the user terminal side and by the Iu RANAP (Radio Access Network Application Part) protocol in the UTRAN side. All higher layer signaling (mobility management, call control, session management, etc.) is encapsulated into RRC messages for transmission over the radio interface.) ; or Page 4 of 13 KILPATRICK TOWNSEND 73192443 1Appl. No. 16/054,569Attorney Docket No.: 088963-1144924 Amdt. dated June 2, 2020Response to Office Action of March 4, 2020sending an identification of the UE and/or AS security-processed target data to the core network device ((Chen discloses  par 0095, the UE sends the identifier of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE  (i.e. an identification of the UE )sent by the UE  and par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm).
 
 	As per claim 13, Chen in view of Vialen discloses the apparatus according to claim 8, wherein receiving the security response information returned by the core network device comprises: receiving the security response information returned by the core network device by using a downlink Si message (Vialen, par 0011 downlink (from the network to the user terminal) direction, and a random number (FRESH) generated by the network. COUNT-I is composed of a short sequence number SN and a long sequence number called hyper frame number HFN. Only the short sequence number is normally sent with the message; the HFN is updated locally at each communicating party ).  

 	As per claim 14, Chen in view of Vialen discloses the apparatus according to claim 8, wherein receiving the security parameter information in the security response information returned by the core network device comprises: receiving a NAS security parameter of the UE returned by the core network device, wherein the NAS security parameter comprises a NAS ciphering key or a related parameter for generating a key and a NAS ciphering algorithm (Vialen [0005] In the UMTS, the RRC layer offers services to higher layers i.e. to a non access stratum NAS via service access points which are used by the higher protocols in the user terminal side and by the Iu RANAP (Radio Access Network Application Part) protocol in the UTRAN side. All higher layer signaling (mobility management, call control, session management, etc.) is encapsulated into RRC messages for transmission over the radio interface ), and/or a NAS integrity protection key or a related parameter for generating a key and a NAS integrity protection algorithm; or receiving an AS security parameter of the UE returned by the core network device, wherein the AS security parameter comprises an AS ciphering key or a related parameter for generating a key and an AS ciphering algorithm, and/or an AS integrity protection key or a related parameter for generating a key and an AS integrity protection algorithm (Vialen [0063] When the serving radio network controller receives the message it stores the message 701 and forwards the payload part or the NAS part through the Iu interface to the core network 702. The core network responds with the normal SECURITY MODE COMMAND message 703. As in the previous example, the message authentication code MAC-I is computed to protect the message to be transmitted to the mobile station. The code is then added to the message. The message authentication code depends in a specified way on the message that it is protecting. Here computation is carried out using the following concatenated bit string as a MESSAGE parameter).



 	As per claim 15, Chen discloses a non-transitory computer readable storage medium, comprising computer program codes which when executed by a computer processor ( par 0095 the UE) cause the compute processor to: 
 	receiving, by a base station, security-processed target data from user equipment (UE) [ par 0095, fig. 2 , numeral 200 ,0102,the UE sends the identifier, i.e. security processed target data,  of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE sent by the UE], 
 	wherein the security-processed target data is target data having been processed by a security algorithm [ par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm];
 	 sending, by the base station, security request information of the UE to a core network device after the security-processed target data having been received [ fig.2,  par 0103 201, the WLAN node (i.e. the base station ) sends a key request message  (i.e. security request information )carrying the identifier of the UE to a network element equipment/BSC , i.e. core network device, in a mobile communication network  after receiving the identifier, i.e. security processed target data,  of the UE to the eNB  )]; and 
	receiving, by the base station, security response information returned by the core network device, wherein the security response information comprises security parameter information for the UE [0104, 202, the WLAN node receives a derivation key (i.e. security response information) corresponding to the identifier of the UE, sent by the network element equipment (i.e. core network device)];) 
	Chen does not explicitly disclose receiving, by the base station, security response information returned by the core network device,wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm.
  	 However, Vialen discloses  receiving, by the base station, security response information returned by the core network device (par 0020 at stage 505, the mobile switching center , i.e. core network device , sends a SECURITY MODE COMMAND message to the serving radio network controller, i.e. the base station , in which it informs the used ciphering key CK, i.e. security response , integrity key IK, and the set of permissible UIAs and UEAs, the network decides the set of UMTS Integrity Algorithms UIAs and UMTS Encryption Algorithms UEAs from which the UIA and UEA for this connection has to be selected 504   ),wherein the security parameter information comprises security –deprocessed target data, wherein the security-deprocessed targed data is obtained by the core network device by applying a security deprocess to the security –processed target data wherein the security-processed target data is target data having been processed by a security algorithm ( par 0021-0022 A first integrity protected message SECURITY MODE COMMAND 507 is sent through the radio interface from the serving radio network controller to the mobile station. The message includes the selected UIA and UEA together with the UE FRESH parameter, i.e. the security parameter information, to be used).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing a derivation key corresponding to the identifier of the user equipment of Chen , based on the teaching of informing the ciphering key by the core network for the mobile device via the serving Radio network Controller of Vialen, because doing so ensure the encrypted communication after Handover(Vialen, Abstract).

 	As per claim 16, Chen in view of Vialen discloses the non-transitory computer readable storage medium according to claim 15, the combination discloses  wherein the receiving security-processed target data from UE comprises: receiving the security-processed target data from the UE through uplink NAS signaling or uplink RRC signaling or uplink MAC layer signaling ( Vialen discloses 0011,The input parameters for calculating the MAC-I are the actual signaling message (after encoding) to be sent, a secret integrity key, a sequence number COUNT-I for the message to be integrity protected, a value indicating the direction of transmission, i.e. whether the message is sent in uplink (from the user terminal to the network)).

 	As per claim 17, Chen in view of Vialen discloses the non-transitory computer readable storage medium according to claim 15,  the combination discloses wherein the security-processed target data comprises NAS ciphered target data, or NAS integrity-protected target data (Vialen, 0087 RRC_CONNECTION_SETUP_COMPLETE message the mobile station must save a copy of the encoded message in its memory until it receives the SECURITY_MODE_COMMAND message and has checked its integrity checksum ), or NAS ciphered and NAS integrity-protected target data; or the security-processed target data comprises AS ciphered target data, or AS integrity- protected target data, or AS ciphered and AS integrity-protected target data ( (Chen discloses  par 0095, the UE sends the identifier of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE sent by the UE  and par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm ).

 	As per claim 18, Chen in view of Vialen discloses the non-transitory computer readable storage medium according to claim 15, wherein the sending security request information of the UE to a core network device comprises: sending the security request information of the UE to the core network device by using an uplink Si message (Vialen discloses 0011,The input parameters for calculating the MAC-I are the actual signaling message (after encoding) to be sent, a secret integrity key, a sequence number COUNT-I for the message to be integrity protected, a value indicating the direction of transmission, i.e. whether the message is sent in uplink (from the user terminal to the network ).



 	As per claim 19, Chen in view of Vialen discloses the non-transitory computer readable storage medium according to claim 15, the combination discloses wherein the sending security request information of the UE to a core network device comprises: sending an identification of the UE and/or NAS security-processed target data to the core network device (Vialen [0005] In the UMTS, the RRC layer offers services to higher layers i.e. to a non access stratum NAS via service access points which are used by the higher protocols in the user terminal side and by the Iu RANAP (Radio Access Network Application Part) protocol in the UTRAN side. All higher layer signaling (mobility management, call control, session management, etc ); or sending an identification of the UE and/or AS security-processed target data to the core network device ( (Chen discloses  par 0095, the UE sends the identifier of the UE to the eNB (i.e. by a base station ) in an RRC message.   0102, the WLAN node (i.e. a base station,  ) receives an identifier of a UE  (i.e. an identification of the UE )sent by the UE  and par 0097 the identifier of the UE (e.g., MAC address) is transmitted in an encrypted message, for example, some radio source control (RRC) messages, or a non-access stratum (NAS) message may be used for implementing encryption protection wherein the identifier is processed by encryption algorithm).  

 	As per claim 20, Chen in view of Vialen discloses the non-transitory computer readable storage medium according to claim 15, wherein the receiving security response information returned by the core network device comprises: receiving the security response information returned by the core network device by using a downlink Si message (Vialen, par 0011 [0011] The input parameters for calculating the MAC-I are the actual signaling message (after encoding) to be sent, a secret integrity key, a sequence number COUNT-I for the message to be integrity protected, a value indicating the direction of transmission, i.e. whether the message is sent in uplink (from the user terminal to the network) or downlink (from the network to the user terminal) direction, and a random number (FRESH) generated by the network. COUNT-I is composed of a short sequence number SN and a long sequence number called hyper frame number HFN ); wherein the receiving security parameter information in security response information returned by the core network device comprises: receiving a NAS security parameter of the UE returned by the core network device, wherein the NAS security parameter comprises a NAS ciphering key or a related parameter for generating a key and a NAS ciphering algorithm (Vialen par 0063 When the serving radio network controller receives the message it stores the message 701 and forwards the payload part or the NAS part through the Iu interface to the core network 702. The core network responds with the normal SECURITY MODE COMMAND message 703. As in the previous example, the message authentication code MAC-I is computed to protect the message to be transmitted to the mobile station. The code is then added to the message. The message authentication code depends in a specified way on the message that it is protecting. Here computation is carried out using the following concatenated bit string as a MESSAGE parameter: ), and/or a NAS integrity protection key or a related parameter for generating a key and a NAS integrity protection algorithm; or receiving an AS security parameter of the UE returned by the core network device, wherein the AS security parameter comprises an AS ciphering key or a related parameter for generating a key and an AS ciphering algorithm, and/or an AS integrity protection key or a related parameter for generating a key and an AS integrity protection algorithm (Vialen,0075  At stage 805 the mobile station computes the XMAC-I by using the same MESSAGE parameter as the network used at stage 804, i.e. the parameters, which were saved earlier of the UE Security Capability and the NAS message part of the INITIAL DIRECT TRANSFER message).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blom et al US 2010/0316223 discloses 0012 Mobility Management Entity, MME, of an Evolved Packet System, EPS, of establishing a security key, K_eNB, for protecting RRC/UP traffic between a User Equipment, UE, and an eNodeB serving the UE. The method comprises the steps of receiving an NAS Service Request from the UE, the request indicating a NAS uplink sequence number, NAS_U_SEQ; Deriving the security key, K_eNB, from at least said received NAS_U_SEQ and from a stored Access Security Management Entity-key, K_ASME, shared with said UE; and forwarding said derived K_eNB to the eNodeB serving said UE.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495